Exhibit 10.5


SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this “Agreement”), dated as of April 29, 2016, is
entered into by and among UNIQUE-INTASCO CANADA, INC., a British Columbia
corporation (the “CA Borrower”), each of the other persons which becomes a
debtor hereunder from time to time (together with the CA Borrower, the “Debtors”
and each referred to herein as a “Debtor”), and CITIZENS BANK, NATIONAL
ASSOCIATION, a national banking association, as agent (the “Agent”) for the
Lenders (as defined below);
WITNESSETH THAT:
WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof); and
WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be restated, amended, modified or supplemented, the “Credit
Agreement”) of even date herewith by and among the CA Borrower, Unique
Fabricating NA, Inc., a Delaware corporation (the “US Borrower”, and together
with the CA Borrower, the “Borrowers” and each referred to herein as a
“Borrower”), the Agent, the lenders now or hereafter party thereto (the
“Lenders”) and the guarantors now or hereafter party to the Guaranty as defined
therein, the Agent and the Lenders have agreed to make certain loans and other
extensions of credit to the Borrowers; and
WHEREAS, the obligation of the Agent and the Lenders to make loans and other
extensions of credit to the Borrowers under the Credit Agreement is subject to
the condition, among others, that the Debtors secure the Secured Obligations (as
defined in Section 1 hereof) by granting security interests in the Collateral as
more fully described herein in the manner set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
1.Terms which are used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement, and the rules of construction set forth
in the Credit Agreement shall apply to this Agreement. The following words and
terms shall have the following meanings, respectively, unless the context hereof
otherwise clearly requires:
(a)    “Collateral” means all of each Debtor's right, title and interest in, to
and under the following described property of such Debtor:
(i)    all existing and hereafter acquired (whether by amalgamation or
otherwise) assets, property and undertaking, and including, without limitation,
the assets, property and undertaking of the kinds described below:
(A)     all inventory of the Debtor (“Inventory”), including goods held for sale
or lease or furnished or to be furnished under a contract of service or that are
raw materials, work in progress or materials used or consumed, or finished
goods;


 

--------------------------------------------------------------------------------

 


(B)    all goods which are not inventory or consumer goods (“Equipment”),
including furniture, fixtures, equipment, machinery, plant, tools, vehicles and
other tangible personal property and Serial Numbered Goods;
(C)    all Computer Hardware and Software Collateral;
(D)    all money and all debts and choses in action which are now due or which
may hereafter become due to the Debtor and all claims of any kind which the
Debtor now has or may hereafter have, including claims against the Crown and
claims under insurance policies (together with the Collateral of the types
described in paragraphs (F) and (K) below, “Receivables”);
(E)    all Intellectual Property;
(F)    all chattel paper;
(G)    all warehouse receipts, bills of lading and other documents of title,
whether negotiable or not;
(H)    all Investment Property, including the Pledged Securities;
(I)    all rights, contracts, instruments, licences, permits, consents, leases,
policies, approvals, performance bonds, purchase orders, plans and
specifications, all as may be amended or replaced from time to time;
(J)    all real and immoveable property, both freehold and leasehold, together
with all buildings, erections and fixtures thereon;
(K)    all rents, present or future, under any lease or agreement to lease any
part of the lands of the Debtor or any building or structure now or hereafter
constructed or located on such lands, income derived from any tenancy, use or
occupation thereof and any other income and profit derived therefrom;
(L)    all intangibles;
(M)    with respect to the Collateral of the types described in paragraphs (A)
through (L) inclusive, all books, accounts, invoices, letters, documents and
other records in any form, including all data in electronic form, evidencing or
relating thereto and all rights and benefits in respect thereof;
(N)    with respect to the Collateral of the types described in paragraphs (A)
through (M) inclusive, all substitutions and replacements thereof and increases,
additions and accessions thereto; and
(O)    with respect to all of the Collateral, all proceeds therefrom including
personal property in any form or fixtures derived directly or indirectly from
any dealing with such property or proceeds therefrom and any insurance or other
payment as indemnity or compensation for loss of or damage to such property or
any right to such


2

--------------------------------------------------------------------------------

 


payment, and any payment made in total or partial discharge or redemption of an
intangible, chattel paper, instrument or security;
provided, that, “Collateral” shall not include Excluded Property.


(b)    “Computer Hardware and Software Collateral” means:
(i)    all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;
(ii)    all software programs (including both source code, object code and all
related applications and data files), whether now owned, licensed or leased by
the Debtor, designed for use on the computers and other electronic data
processing hardware described in paragraph (i) above;
(iii)    all firmware associated with the hardware and software described in the
preceding paragraphs (i) and (ii);
(iv)    all documentation (including flow charts, logic diagrams, manuals,
guides and specifications) with respect to such hardware, software and firmware
described in the preceding paragraphs (i) through (iii); and
(v)    all rights with respect to all of the foregoing, including, without
limitation, any and all copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, additions or model conversions of any of the foregoing.
(c)    “Excluded Property” means (i) any permit or licence or any contractual
obligation entered into by a Debtor (A) that prohibits or requires the consent
of any Person which has not been obtained as a condition to the creation by such
Debtor of a Lien on any right, title or interest in such permit, license or
contractual obligation, or (B) to the extent that any Law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the PPSA or any other Law, and (ii) any "intent to use" trademark applications
for which a statement of use has not been filed (but only until such statement
is filed); provided, however, that “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).
(d)    “Intellectual Property” means all trade secrets, research data, designs,
proprietary know-how, drawings and studies, instruction manuals, concepts,
methods, procedures, processes, technical information, specifications and
materials, technology or proprietary information used in or relating to the
Debtor’s business, and all patents, patent applications and registrations,
websites, domain names, web pages, design, look and feel, copyrights, copyright
applications and registrations, logos, trade names, trade-marks, trade-mark
applications and registrations and industrial designs, including all related
codes, specifications, documentation revisions, enhancements and modifications,
and all other intellectual


3

--------------------------------------------------------------------------------

 


property rights owned by the Debtor or used under license from third parties,
including the right to sue for any infringement of any of the Debtor’s
intellectual property rights.
(e)    “Investment Property” means all or any part of any present or future
interest of the Debtor in present and after acquired investment property,
including all securities, securities accounts and futures accounts, all of the
present and future security entitlements of the Debtor as an entitlement holder
of such security entitlements, and all proceeds of any such property.
(f)    “Law” means any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any governmental entity, agency, division of
department, foreign or domestic.
(g)    “Lien” shall have the meaning provided in the Credit Agreement.
(h)    “Loan Documents” shall have the meaning provided in the Credit Agreement.
(i)    “Permitted Liens" shall have the meaning provided in the Credit
Agreement.
(j)    “Pledged Securities” means all the securities now or in the future held
by the Debtor, whether certificated or uncertificated, including all warrants
and options, and any substitutions, additions and proceeds arising out of any
consolidation, subdivision, reclassification, conversion, stock dividend or
similar increase or decrease in or alteration of the capital of such issuers or
any other event and any securities acquired pursuant to the exercise of a right
or offer by the Debtor.
(k)    “PPSA” means the Personal Property Security Act (Ontario) and the
regulations or Minister's orders thereunder, as from time to time in effect;
provided, however, that if attachment, perfection or priority of the security
interests of the Agent (or its agent), on behalf of itself and the other Lenders
in any Collateral are governed by the personal property security laws of any
Canadian jurisdiction other than the province of Ontario, “PPSA” shall mean
those personal property security laws in such other jurisdiction for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.
(l)    “Secured Obligations” shall mean and include all existing and hereafter
arising indebtedness, obligations, and liabilities, whether for principal,
interest, fees, expenses or otherwise of the CA Borrower or any of the other
Debtors to the Agent or the Lenders under the Credit Agreement, any of the other
Loan Documents or any other document or instrument entered into or delivered in
connection therewith, as any of the same or any one or more of them may from
time to time be amended, restated, modified, or supplemented, together with any
and all extensions, renewals, refinancings, and refundings thereof in whole or
in part.
(m)     “Serial Numbered Goods” means motor vehicles, trailers, mobile homes,
aircraft, boats and outboard motors.
2.    In this Agreement, the words “accessions”, “account”, “account debtor”,
“certificated security”, “chattel paper”, “consumer goods”, “control”, “document
of title”, “equipment”, “fixtures”, “futures account”, “goods”, “instrument”,
“intangible”, “inventory”, “investment property”, “money”, “option”, “proceeds”,
“receiver”, “security”, “securities account”, “security entitlement” and
“uncertificated security” shall have the same meanings as their defined meanings
where they are defined in the PPSA.


4

--------------------------------------------------------------------------------

 


3.    As general and continuing security for the due and punctual payment and
performance of the Secured Obligations, each Debtor hereby mortgages, charges,
assigns, transfers, pledges and grants to and creates in favor of the Agent, for
the benefit of itself and the Lenders, a fixed and specific mortgage and charge
and a first priority Lien on and security interest under the PPSA in and to the
Collateral, subject only to Permitted Liens. Without limiting the generality of
Section 8 below, each Debtor agrees that with respect to each item of the
Collateral as to which (i) the creation of a valid and enforceable security
interest is not governed exclusively by the PPSA, or (ii) the perfection of a
valid and enforceable first priority security interest therein under the PPSA
cannot be accomplished either by the Agent taking possession thereof or by the
filing in appropriate locations of appropriate financing statements under the
PPSA, such Debtor will at its expense execute and deliver to the Agent and
hereby does authorize the Agent to execute and file such documents, agreements,
notices, assignments and instruments and take such further actions as may be
requested by the Agent from time to time for the purpose of creating a valid and
perfected first priority Lien on such item, subject only to Permitted Liens,
enforceable against such Debtor and all third parties to secure the Secured
Obligations.
4.    Each Debtor agrees that the Agent and the Lenders have given value and
that the Liens and security interests created by this Agreement are intended to
attach (a) with respect to the Collateral that is now in existence, upon
execution of this Agreement, and (b) with respect to the Collateral that comes
into existence in the future, upon the Debtor acquiring rights in the Collateral
or the power to transfer rights in the Collateral to the Agent. In each case,
the parties do not intend to postpone the attachment of any Lien or security
interest created by this Agreement.
5.    The Liens and the security interests created by this Agreement do not and
shall not extend to, and Collateral shall not include, the last day of the term
of any lease or sub-lease, oral or written, or any agreement therefor, now held
or hereafter acquired by any Debtor, but any such Debtor shall stand possessed
of such last day in trust to assign the same as the Agent shall direct.
6.    Each Debtor represents and warrants to the Agent and the Lenders that
(a) the Debtors have good and marketable title to the Collateral, (b) except for
the security interest granted to and created in favor of the Agent for the
benefit of itself and the Lenders hereunder and Permitted Liens, all the
Collateral is free and clear of any Lien, (c) the Debtors will use commercially
reasonable efforts to defend the Collateral against all claims and demands of
all Persons at any time claiming any interest therein, other than a holder of
Permitted Liens (d) each account is genuine and enforceable in accordance with
its terms, except as may be limited by applicable Laws and by general principals
of equity, and the Debtors will defend the same against all claims, demands,
recoupment, setoffs, and counterclaims at any time asserted, (e) at the time any
account becomes subject to this Agreement, each such account will be a good and
valid account representing a bona fide sale of goods or services by the Debtors
and such goods will have been shipped to the respective account debtors or the
services will have been performed for the respective account debtors (or for
those on behalf of whom the account debtors are obligated on the accounts), and
no such account will at such time be subject to any claim for credit, allowance,
setoff, recoupment, defense, counterclaim or adjustment by any account debtor or
otherwise, (f) the exact legal name of each Debtor is as set forth on the
signature page hereto, and (g) the jurisdiction of incorporation, formation or
organization, as applicable, of each Debtor is as set forth on Schedule A
hereto. Further, each Debtor represents and warrants that (i) this Agreement
creates a valid security interest in favor of the Agent, for the benefit of
itself and the Lenders, in the Collateral, except as may be limited by
applicable Laws and by general principles of equity, and (ii) the security
interests granted hereunder in favor of the Agent, for the benefit of itself and
the Lenders, will constitute a first priority security interest (subject only to
Permitted Liens) and will be perfected, with respect to the Collateral of such
Debtor, upon the proper filing of the financing statements in each jurisdiction
where the Collateral is


5

--------------------------------------------------------------------------------

 


located, and with respect to Collateral which cannot be perfected by the filing
of a financing statement, upon taking of the other steps contemplated by this
Agreement and the other Loan Documents.
7.    The Liens created by this Agreement extend to the ultimate balance of the
Secured Obligations, regardless of any intermediate payment or discharge of the
Secured Obligations in whole or in part. Without limiting the generality of the
foregoing, the Secured Obligations may include advances and re-advances under
revolving credit facilities, which permit borrowing, repayment of all or part of
the amount borrowed and re-borrowing of amounts previously paid.
8.    Each Debtor will faithfully preserve and protect the Agent's security
interest in the Collateral as a prior perfected security interest under the
PPSA, superior and ranking prior to the rights of all other Persons, except for
holders of Permitted Liens, and will do all such acts and things and will, upon
request therefor by the Agent, execute, deliver, file and record, and each
Debtor hereby authorizes the Agent to so file, all such other documents and
instruments, including, without limitation, financing statements, security
agreements, assignments and documents and powers of attorney with respect to the
Collateral, and pay all filing fees and taxes related thereto, as the Agent in
its reasonable discretion may deem necessary or advisable from time to time in
order to attach, continue, preserve, perfect, and protect said security interest
(including the filing at any time or times after the date hereof of financing
statements under, and in the locations advisable pursuant to, the PPSA); and,
each Debtor hereby irrevocably appoints the Agent, its officers, employees and
agents, or any of them, as attorneys-in-fact for each Debtor to execute,
deliver, file and record such items for such Debtor and in the Debtor's name,
place and stead to preserve, continue, perfect and protect said security
interest. This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.
9.    Each Debtor covenants and agrees that:
(a)    it will defend the Agent's and the Lenders' Lien on and security interest
in and to the Collateral against the claims and demands of all Persons, other
than a holder of Permitted Liens, and any Person claiming a right in the
Collateral pursuant to an agreement between such Person and the Agent;
(b)    it will not suffer or permit to exist on any Lien on the Collateral,
other than the security interests created by this Agreement and Permitted Liens;
(c)    it will not take or omit to take any action, the taking or the omission
of which would reasonably be expected to result in a material alteration (except
as permitted by the Credit Agreement) or impairment of the Collateral or of the
Agent's rights under this Agreement;
(d)    it will (i) except for such Collateral delivered to the Agent pursuant to
this Section 9(d) or otherwise under the control of the Agent, obtain and
maintain sole and exclusive possession of the Collateral (other than Collateral
in transit or Collateral kept in accordance with paragraph (ii) below),
(ii) maintain its chief executive office and keep the Collateral (other than
Collateral in transit) and all records pertaining thereto at the locations
specified in Schedule A, unless it shall have given the Agent prior notice and
taken any action reasonably requested by the Agent to maintain its security
interest therein, (iii) notify the Agent if an account becomes evidenced or
secured by an instrument or chattel paper and deliver to the Agent upon the
Agent's request therefor all Collateral consisting of instruments and chattel
paper immediately upon the Debtor's receipt of a request therefor, (iv) deliver
to the Agent all Collateral the possession of which is required to perfect the
Agent's Lien thereon or security interest therein or the possession of which
grants priority over a Person filing a financing statement with respect thereto,
(v) execute control agreements and cause other Persons to execute
acknowledgments in form and


6

--------------------------------------------------------------------------------

 


substance satisfactory to the Agent evidencing the Agent's control with respect
to all Collateral, the control or acknowledgment of which perfects the Agent's
security interest therein, including letters of credit, letter of credit rights,
electronic chattel paper, deposit accounts and Investment Property, and (vi)
keep materially accurate and complete books and records concerning the
Collateral and such other books and records as the Agent may from time to time
reasonably require;
(e)    it will promptly furnish to the Agent such information and documents
relating to the Collateral as the Agent may reasonably request, including,
without limitation, all invoices, documents, contracts, chattel paper,
instruments and other writings pertaining to such Debtor's contracts or the
performance thereof, all of the foregoing to be certified upon request of the
Agent by an authorized officer of such Debtor;
(f)    it shall immediately notify the Agent if any account arises out of
contracts with the governments of the United States or Canada or any department,
agency or instrumentality of either of them or any one or more of the states of
the United States or any one or more of the provinces or territories of Canada
or any department, agency, or instrumentality of any of them, and will execute
any instruments and take any steps required by the Agent so that all monies due
and to become due under such contract shall be assigned to the Agent and notice
of the assignment given to and acknowledged by the appropriate government agency
or authority under the Federal Assignment of Claims Act or the Financial
Administration Act (Canada), as applicable;
(g)    it will not change its jurisdiction of incorporation, formation or
organization, as applicable, without providing thirty (30) days' prior written
notice to the Agent;
(h)    it will not change its name without providing thirty (30) days' prior
written notice to the Agent;
(i)    it shall preserve its current existence as a corporation, partnership or
a limited liability company, as applicable, and except as permitted by the
Credit Agreement, shall not (i) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
one of the Borrowers or another Debtor, or (ii) sell all or substantially all of
its assets to any Person or Persons other than to one of the Borrowers or
another Debtor;
(j)    it hereby authorizes the Agent to, at any time and from time to time,
file in any one or more jurisdictions, financing statements that describe the
Collateral, together with continuation statements thereof and amendments
thereto, without the signature of such Debtor and which contain any information
required by the PPSA or any other applicable statute applicable to such
jurisdiction for the sufficiency or filing office acceptance of any financing
statements, continuation statements, or amendments. Each Debtor agrees to
furnish any such information to the Agent promptly upon request. Any such
financing statements, continuation statements, or amendments may be signed by
Agent on behalf of such Debtor if the Agent so elects and may be filed at any
time in any jurisdiction; and
(k)    it shall at any time and from time to time take such steps as the Agent
may reasonably request as are necessary for the Agent to ensure the continued
perfection of the Agent's and the Lenders' security interest in the Collateral
with the same priority required hereby and the preservation of its rights
therein.
10.    The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Agent takes
such action for that purpose as the Debtor shall request


7

--------------------------------------------------------------------------------

 


in writing; provided that such requested action will not, in the judgment of the
Agent, impair the security interest in the Collateral created hereby or the
Agent's and the Lenders' rights in, or the value of, the Collateral; provided,
further, that such written request is received by the Agent in sufficient time
to permit the Agent to take the requested action.
11.    So long as no Event of Default has occurred and is continuing: (a) the
Debtors may exercise all rights to vote and to exercise all rights of conversion
or retraction or other similar rights with respect to any Pledged Securities,
provided that no such exercise, in the reasonable opinion of the Agent, will
have an adverse effect on the value of such Pledged Securities; and (b) the
Debtors shall be entitled to receive all dividends (whether paid or distributed
in cash, securities or other property) and interest declared and paid or
distributed in respect of the Pledged Securities. Upon the occurrence of an
Event of Default and during the continuance thereof: (w) no proxy granted by the
Agent (or its agent) to any of the Debtors in respect of the Pledged Securities
shall thereafter be effective; (x) the Debtors shall have no rights to vote or
take any other action with respect to any Pledged Securities; (y) the Agent may,
but shall not be obligated to, vote and take all other action with respect to
any Pledged Securities; and (z) the Debtors shall cease to be entitled to
receive any dividends or interest, whether declared or payable before or after
the occurrence of a Default or an Event of Default, in respect of the Pledged
Securities and such dividends or interest shall be received by the Debtors in
trust and paid to the Agent for the benefit of itself and the Lenders.
12.    The pledge, security interests and other Liens and the obligation of each
Debtor hereunder shall not be discharged until payment in full of the Secured
Obligations. The pledge, security interests, and other Liens and the obligations
of each Debtor hereunder shall not be discharged or impaired or otherwise
diminished by any failure, default, omission, or delay, willful or otherwise, by
Agent or the Lenders in the exercise any of its rights or remedies under this
Agreement or any of the other Loan Documents. Without limiting the generality of
the foregoing, each Debtor hereby agrees and acknowledges that the pledge,
security interests, and other Liens given by such Debtor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following
at any time and from time to time:
(a)    Any increase, decrease, or change in the amount, nature, type or purpose
of any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Secured Obligations;
(b)    Any failure to assert any breach of or default under any Loan Document or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Debtor or any other Person under or in
connection with any Loan Document or any of the Secured Obligations; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to the Secured Obligations or,
if any collections are applied to the Secured Obligations, any application to
particular Secured Obligations;


8

--------------------------------------------------------------------------------

 


(c)    Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Agent or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by Agent or any other Person in respect of, any direct or indirect security for
any of the Secured Obligations (including the Collateral). As used in this
Agreement, "direct or indirect security" for the Secured Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Secured Obligations, made by
or on behalf of any Person;
(d)    Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by Agent or the Debtor or by any other
Person in connection with any such proceeding;
(e)    Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Debtor or any other Person with respect to any of the
Loan Documents or any of the Secured Obligations; or
(f)    Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a borrower, a guarantor or a
surety, including each Debtor, excepting only full, strict, payment in full of
the Secured Obligations.
13.    Each Debtor hereby waives any and all defenses which such Debtor may now
or hereafter have based on principles of suretyship, impairment of collateral,
or the like, and each Debtor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in Section 12. Without limiting the generality of the
foregoing and to the fullest extent permitted by applicable Law, each Debtor
hereby further waives each of the following:
(a)    All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve any rights against such Debtor,
including the following: any notice of any event or circumstance described in
Section 12; any notice required by any law, regulation or order now or hereafter
in effect in any jurisdiction; any notice of nonpayment, nonperformance,
dishonor, or protest under any Loan Document or any of the Secured Obligations;
any notice of the incurrence of any Secured Obligations; any notice of any
default or any failure on the part of the Debtors or any other Person to comply
with any Loan Document or any of the Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Debtors or
any other Person;
(b)    Any right to any marshalling of assets, to the filing of any claim
against such Debtor or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Debtor or any other Person of any other right or remedy under or in
connection with any Loan Document or any of the Secured Obligations or any
direct or indirect security for any of


9

--------------------------------------------------------------------------------

 


the Secured Obligations; any requirement of promptness or diligence on the part
of the Agent or any other Person; any requirement to exhaust any remedies under
or in connection with, or to mitigate the damages resulting from default under,
any Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; and any requirement of acceptance
of this Agreement or any other Loan Document, and any requirement that such
Debtor receive notice of any such acceptance; and
(c)    Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, "one action" laws or the like), or by reason of any
election of remedies or other action or inaction by the Agent (including
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of the Collateral for any of the Secured Obligations),
which results in denial or impairment of the right of the Agent to seek a
deficiency against such Debtor or any other Person or which otherwise discharges
or impairs any of the Secured Obligations.
14.    (a)    At any time and from time to time whether or not an Event of
Default has occurred and is continuing and without prior notice to or consent of
any Debtor, the Agent may, at its option and for the benefit of itself and the
Lenders, take such actions as the Agent deems appropriate (i) to attach,
perfect, continue, preserve and protect the Agent's and the Lenders' security
interest in, or Lien on, the Collateral, (ii) to inspect, audit and verify the
Collateral, including reviewing each Debtor's books and records and copying and
making excerpts therefrom, and (iii) to add all liabilities, obligations, costs
and expenses reasonably incurred in connection with the foregoing clauses (i)
and (ii) to the Secured Obligations, to be paid by the Debtors to the Agent for
the benefit of the Agent and the Lenders within ten (10) days after demand;
provided that so long as no Default or Event of Default has occurred and is
continuing, the Debtor shall not be obligated to reimburse Agent for more than
one such inspection in any calendar year; provided further however, that the
Debtor shall be obligated to reimburse the Agent for all inspections performed
after the occurrence and during the continuance of a Default or Event of
Default.
(b)    At any time and from time to time while an Event of Default has occurred
and is continuing and without prior notice to or consent of any Debtor, the
Agent may, at its option and for the benefit of itself and the Lenders, take
such action as the Agent deems appropriate (i) to maintain, repair, protect and
insure the Collateral, (ii) to perform, keep, observe and render true and
correct any and all covenants, agreements, representations and warranties of the
Debtors hereunder, and (iii) to add all liabilities, obligations, costs and
expenses reasonably incurred in connection with the foregoing clauses (i) and
(ii) to the Secured Obligations, to be paid by the Debtors to the Agent for the
benefit of the Agent and the Lenders within ten (10) days after demand.
15.    While any Event of Default under the Credit Agreement has occurred and is
continuing:
(a)    The Agent shall have, and may exercise, all the rights and remedies
available to a secured party under the PPSA, and such other rights and remedies
as may be provided at Law and as set forth below, including, without limitation,
the ability to (i) take possession immediately, with or without notice, demand,
or legal process, of any or all of the Collateral wherever found, and for such
purposes, enter upon any premises upon which the Collateral may be found and
remove the Collateral therefrom, (ii) require any Debtor to assemble the
Collateral and deliver it to the Agent or to any place designated by the Agent
at the Debtors' expense, (iii) take over and collect all of any Debtor's
Receivables and all other Collateral, and to this end each Debtor hereby
appoints the Agent, its officers, employees and agents, as its irrevocable, true
and lawful attorneys-in-fact with all necessary power and authority to
(1) receive, open and dispose of all mail addressed to any Debtor and notify
postal authorities to change the address


10

--------------------------------------------------------------------------------

 


for delivery thereof to such address as the Agent may designate, (2) demand
payment of the Receivables, (3) enforce payment of the Receivables by legal
proceedings or otherwise, (4) exercise all of any Debtor's rights and remedies
with respect to the collection of the Receivables, (5) settle, adjust,
compromise, extend or renew the Receivables, (6) settle, adjust or compromise
any legal proceedings brought to collect the Receivables, (7) to the extent
permitted by applicable Law, sell or assign the Receivables upon such terms, for
such amounts and at such time or times as the Agent deems advisable,
(8) discharge and release the Receivables, (9) take control, in any manner, of
any item of payment or proceeds from any account debtor, (10) prepare, file and
execute on behalf of any Debtor a proof of claim in relief proceeding or similar
document against any account debtor, (11) prepare, file and execute on behalf of
any Debtor a notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (12) do all acts and things
necessary, in the Agent's sole discretion, to fulfill each Debtor's obligations
to the Agent or the Lenders under the Credit Agreement, the other Loan Documents
or otherwise, (13) endorse on behalf of any Debtor any cheque, chattel paper,
document, instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to the Receivables or Inventory, (14) use any Debtor's
stationery and execute on behalf of any Debtor verifications of the Receivables
and notices thereof to account debtors, (15) access and use the information
recorded on or contained in any data processing equipment or computer hardware
or software relating to the Receivables, Inventory, or other Collateral or
proceeds thereof to which any Debtor has access, (iv) demand, sue for, collect,
compromise and give acquittances for any and all Collateral, (v) prosecute,
defend or compromise any action, claim or proceeding with respect to any of the
Collateral, and (vi) take such other action as the Agent may deem appropriate,
including extending or modifying the terms of payment of any Debtor's debtors.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement. To the extent permitted by Law, each Debtor hereby
waives all claims of damages due to or arising from or connected with any of the
rights or remedies exercised by the Agent pursuant to this Agreement, except
claims for physical damage to the Collateral, Persons or other property arising
from gross negligence or willful misconduct by the Agent.
(b)    The Agent shall have the right to lease, sell or otherwise dispose of all
or any of the Collateral at public or private sale or sales for cash, credit or
any combination thereof, with such notice as may be required by Law (it being
agreed by the Debtors that, in the absence of any contrary requirement of Law,
ten (10) days' prior notice of a public or private sale of Collateral shall be
deemed reasonable notice), in lots or in bulk, for cash or on credit, all as the
Agent, in its sole discretion, may deem advisable. Such sales may be adjourned
from time to time with or without notice. The Agent shall have the right to
conduct such sales on any Debtor's premises or elsewhere and shall have the
right to use any Debtor's premises without charge for such sales for such time
or times as the Agent may see fit. The Agent may purchase all or any part of the
Collateral at public or, if permitted by Law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.
(c)    Each Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Agent may request in connection with the obtaining of any consent,
approval, registration, qualification, permit, license, accreditation, or
authorization of any other official body or other Person necessary or
appropriate for the effective exercise of any rights hereunder or under the
other Loan Documents. Without limiting the generality of the foregoing, each
Debtor agrees that in the event the Agent on behalf of itself and/or the Lenders
shall exercise its rights hereunder or pursuant to the other Loan Documents, to
sell, transfer, or otherwise dispose of, or vote, consent, operate, or take any
other action in connection with any of the Collateral, each Debtor shall execute
and deliver (or cause to be


11

--------------------------------------------------------------------------------

 


executed and delivered) all applications, certificates, assignments and other
documents that the Agent requests, to facilitate such actions and shall
otherwise promptly, fully, and diligently cooperate with the Agent and any other
Persons in making any application for the prior consent or approval of any
official body or any other Person to the exercise by the Agent on behalf of
itself and/or the Lenders of any such rights relating to all or any of the
Collateral. Furthermore, because each Debtor agrees that the remedies at law, of
the Agent on behalf of itself and/or the Lenders, for failure of such Debtor to
comply with this subsection (c) would be inadequate, and that any such failure
would not be adequately compensable in damages, each Debtor agrees that this
Subsection (c) may be specifically enforced.
(d)    The Agent may request, without limiting the rights and remedies of the
Agent on behalf of itself and the Lenders otherwise provided hereunder and under
the other Loan Documents, that each Debtor do any of the following: (i) give the
Agent on behalf of itself and the Lenders specific assignments of the accounts
receivable of the Debtors after such accounts receivable come into existence,
and schedules of such accounts receivable, the form and content of such
assignment and schedules to be reasonably satisfactory to Agent, and (ii) in
order to better secure the Agent on behalf of itself and the Lenders, to the
extent permitted by Law, enter into such lockbox agreements and establish such
lockbox accounts as the Agent may require, all at the sole expense of the
Debtors and shall direct all payments from all payors due to each Debtor, to
such lockbox accounts.
(e)    Nothing in this Agreement waives any duty of the Agent or any right of
Debtor which cannot be waived under the PPSA or other mandatory provisions of
applicable Law which cannot be waived.
(f)    The Agent may institute proceedings in any court of competent
jurisdiction for the appointment of a receiver (which term includes a receiver
and manager) of the Collateral or may make an appointment in writing of any
Person to be a receiver of the Collateral. The Agent may remove any receiver
appointed by the Agent and appoint another in its place, and may determine the
remuneration of any receiver, which may be paid from the proceeds of the
Collateral in priority to other Secured Obligations. Any receiver appointed by
the Agent shall, to the extent permitted by applicable Law, have all of the
rights, benefits and power of the Agent and the Lenders under this Agreement,
the PPSA or otherwise. Any receiver shall be deemed the agent of the Debtor, and
the Lenders shall not be in any way responsible for any misconduct or negligence
of any receiver.
16.    The Lien on and security interest in the Collateral granted to and
created in favor of the Agent by this Agreement shall be for the benefit of the
Agent and the Lenders. Each of the rights, privileges, and remedies provided to
the Agent hereunder or otherwise by Law with respect to the Collateral shall be
exercised by the Agent only for its own benefit and the benefit of the Lenders,
and any of the Collateral or proceeds thereof held or realized upon at any time
by the Agent shall be applied as set forth in the Credit Agreement. Each Debtor
shall remain liable to the Agent and the Lenders for, and shall pay to the Agent
for the benefit of itself and the Lenders, any deficiency which may remain after
such sale or collection.
17.    If the Agent repossesses or seeks to repossess any of the Collateral
pursuant to the terms hereof following the occurrence and during the continuance
of an Event of Default, then to the extent it is commercially reasonable for the
Agent to store any Collateral on any premises of any Debtor, such Debtor hereby
agrees to lease to the Agent on a month-to-month tenancy for a period not to
exceed ninety (90) days at the Agent's election, at a rental rate equal to One
Dollar ($1.00) per month (if such Debtor owns the premises), and at the current
rental rate per month (if such Debtor leases the premises), the premises on
which the Collateral is located; provided it is located on premises owned or
leased by such Debtor.


12

--------------------------------------------------------------------------------

 


18.    Upon payment in full of the Secured Obligations and termination of the
Credit Agreement, this Agreement shall terminate and be of no further force and
effect, and the Agent shall thereupon promptly return to such Debtor any
Collateral and such other documents delivered by the Debtor or obtained by the
Agent hereunder as may then be in the Agent's possession, subject to the rights
of third parties. Until such time, however, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Following a sale of assets permitted under the Credit
Agreement, the Agent shall also promptly return to the applicable Debtors such
Collateral and such other documents delivered by the Debtors or obtained by the
Agent hereunder as may then be in the Agent's possession, subject to the rights
of third parties.
19.    No failure or delay on the part of the Agent in exercising any right,
remedy, power or privilege hereunder shall operate as a waiver thereof or of any
other right, remedy, power or privilege of the Agent hereunder; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default. All waivers under this
Agreement must be in writing. The rights and remedies of the Agent under this
Agreement are cumulative and in addition to any rights or remedies which it may
otherwise have, and the Agent may enforce any one or more remedies hereunder
successively or concurrently at its option.
20.    All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in the Credit Agreement.
21.    Each Debtor agrees that as of the date hereof, all information contained
on Schedule A hereto is accurate and complete and contains no omission or
misrepresentation. Each Debtor shall promptly notify the Agent of any changes in
the information set forth thereon.
22.    Each Debtor acknowledges that the provisions hereof giving the Agent
rights of access to books, records and information concerning the Collateral and
such Debtor's operations and providing the Agent access to such Debtor's
premises are intended to afford the Agent with immediate access to current
information concerning the Debtor and its activities, including without
limitation, the value, nature and location of the Collateral so that the Agent
can, among other things, make an appropriate determination following the
occurrence and during the continuance of an Event of Default, whether and when
to exercise its other remedies hereunder and at Law, including, without
limitation, instituting a replevin action should the Debtor refuse to turn over
any Collateral to the Agent. Each Debtor further acknowledges that should such
Debtor at any time fail to promptly provide such information and access to the
Agent, such Debtor acknowledges that the Agent would have no adequate remedy at
Law to promptly obtain the same. Each Debtor agrees that the provisions hereof
may be specifically enforced by the Agent and waives any claim or defense in any
such action or proceeding that the Agent has an adequate remedy at Law.
23.    This Agreement shall be binding upon, and inure to the benefit of, the
Agent, the Lenders and their respective successors and assigns, and the Debtors
and each of their respective successors and assigns, except that the Debtors may
not assign or transfer its obligations hereunder or any interest herein other
that in connection with the assignment or transfer of the Credit Agreement or
with the prior written consent of the Agent.
24.    This Agreement shall be deemed to be a contract under the laws of the
Province of Ontario and the laws of Canada applicable therein and for all
purposes shall be governed by, and construed in accordance with, the laws of
said Province excluding its rules relating to conflicts of law.


13

--------------------------------------------------------------------------------

 


25.    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
26.    Each Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of the courts of the Province of Ontario, in any action or proceeding arising
out of or relating to this Agreement, and each Debtor hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such courts. Each Debtor hereby waives to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any such action or proceeding. Each Debtor hereby appoints the process agent
identified below (the "Process Agent") as its agent to receive on behalf of such
party and its respective property service of copies of the summons and complaint
and any other process which may be served in any action or proceeding. Such
service may be made by mailing or delivering a copy of such process to the
Debtor in care of the Process Agent at the Process Agent’s address, and each
Debtor hereby authorizes and directs the Process Agent to receive such service
on its behalf. Each Debtor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions (or
any political subdivision thereof) by suit on the judgment or in any other
manner provided at law. Each Debtor further agrees that it shall, for so long as
any commitment or any obligation of any Credit Party to any Lender remains
outstanding, continue to retain Process Agent for the purposes set forth in this
Section 26. The Process Agent for each Debtor shall be Unique Fabricating NA,
Inc. (the US Borrower), which has an office on the date hereof as set forth in
the Credit Agreement.
27.    EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.
28.    This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Agent or any Lender of the signature pages hereof
purporting to be signed on behalf of the Debtor shall constitute effective and
binding execution and delivery hereof by such Debtor.
[SIGNATURE PAGES FOLLOW]






14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set.


UNIQUE-INTASCO CANADA, INC.
                    


By:                                                    ______________________
Its:    ______________________                






CITIZENS BANK, NATIONAL ASSOCIATION    
as Agent                        




By:                            
Michael Farley                
Its:    Senior Vice President                














--------------------------------------------------------------------------------




SCHEDULES
TO
SECURITY AGREEMENT
All defined terms used in these Schedules shall have the meanings ascribed to
them in the above-referenced Security Agreement, as amended as of the date
hereof, unless otherwise defined herein. Materials attached hereto are
incorporated by reference herein and made a part hereof.






--------------------------------------------------------------------------------




SCHEDULE A
TO
SECURITY AGREEMENT
Security Interest Data Summary
1.    Debtors’ Jurisdictions of Organization; Registered Office; and Corporate
Number


Legal Name
Jurisdiction of Organization
Registered Office
Corporate Number
Unique-Intasco Canada, Inc.
British Columbia
1600-925 West Georgia Street, Vancouver BC V6C 3L2 Canada
773927926



2. Debtors’ Trade names: None.    
3. All of the Debtors’ personal property which has not been delivered to the
Agent pursuant to the terms of this Agreement or the Credit Agreement is now,
and will be at all future times, located at the Debtors’ chief executive office
as described in Paragraph 1 above, except as specified below:


Debtor Tenant


Address


Collateral Location


Record Location
Unique-Intasco Canada, Inc.
510 McGregor Avenue, London, Ontario
510 McGregor Avenue, London, Ontario
510 McGregor Avenue, London, Ontario
Unique-Intasco Canada, Inc.
510 McGregor Avenue, London, Ontario
505 McGregor Avenue, London, Ontario
510 McGregor Avenue, London, Ontario



4. All of the Debtors’ real property is located in the following counties:


Owner


County


Address
Combe Investment Ltd.


Tenant: Intasco Corporation, Inc.
Middlesex
510 McGregor Avenue, London, Ontario
Combe Investment Ltd.


Tenant: Intasco Corporation, Inc.
Middlesex
505 McGregor Avenue, London, Ontario









--------------------------------------------------------------------------------




5.    All of the Debtors’ books and records, including those relating to
accounts payable and accounts receivable, are kept at the Debtors’ registered
office as described in Paragraph 1 above, except as specified below:
800 Standard Parkway, Auburn Hills, Michigan 48326
  




